Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/1/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 2/14/2020, 12/22/2020 and 12/30/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s1-3, 6, 8 and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0133906 A1) in view of Buerger et al. (USPN 10,144,464).
Smith discloses an apparatus, comprising: a robotic limb (101, see Fig. 4C), comprising: a first limb segment (105f), a second limb segment (105g); a first joint (107g) connecting the first limb segment to the second limb segment, wherein the first joint comprises a first dual-reduction (214/216) Quasi-Quasi-Direct-Drive (QQDD) joint actuator (as best understood, actuators 200, which can be any of joint actuators 109, 109f for example, are considered to be Quasi-Quasi-Direct-Drives, as they comprise a double reduction motor drive as described in the instant application), wherein the second limb segment is in-line (considered in-line, as they are adjacent one another on the robot limb, or the second limb segment is next ‘in-line’ along the limb) with the first limb segment, wherein the first limb segment comprises one or more dual-reduction QQDD's (109e), further comprising a mounting base (105e) coupled to the first limb segment by a preliminary joint, wherein the preliminary joint comprises a mounted dual-reduction QQDD joint actuator (109e), further comprising a third limb segment (105h), connected to the second limb segment by a second joint (107h), wherein the second joint comprises a second dual-reduction QDDD joint actuator (109h), and wherein the robotic limb comprises at least one or more sensors configured to detect a position (261, paragraph [0115]) of the robotic limb.
Smith does not disclose that each QQDD has a reduction in a range between 10:1 and 100:1.
The selection of a gear ratio suitable for a given intended use is within the level of ordinary skill in the art.
Buerger discloses that a gear ratio of 50:1 or more (Column 2 lines 4-5) is commonly known to be used in the art of robotics.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the QQDD’s of Smith to have gear ratios between 10:1 and 100:1, as the selection of a gear ratio known to be suitable for a given intended use is within the level of ordinary skill in the art. 


Claim(s) 4-5, 7 and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0133906 A1) in view of Buerger et al. (USPN 10,144,464) and further in view of Kassow (US 2018/0215050 A1) and Akeel (USPN 5,293,107).
Smith and Buerger disclose the claimed invention, including wherein the first, second and mounted QQDD joint actuators have at least one torque-dense motor (Smith - 212, Paragraph [0099]) and a position sensor (Smith - 261) and one or more reductions (Smith - each actuator has two reductions).
Smith and Bierger do not disclose that the position sensor is an absolute encoder.
Kassow discloses the use of absolute encoders (Paragraph [0106]) in robotic actuators.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the apparatus the combination of Smith and Buerger to utilize absolute encoders, as the use of a known type of position sensor suitable for a given intended use is well within the level of ordinary skill in the art. 
The combination of Smith, Buerger and Kassow fail to disclose that the joint actuators comprise a wire pass-through.
Akeel discloses a rotary joint of a robot having a wire pass through (see Fig. 8).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the apparatus of the combination of Smith, Buerger and Kassow to have a wire pass-through, in order to allow control and power wires to be ran internally in the robotic limb, thereby reducing the chance of damage to the wires during operation. 

Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0133906 A1) in view of Buerger et al. (USPN 10,144,464) and further in view of Haddadin (USPN 10,730,186 B2)
Smith and Buerger disclose the claimed invention, except for further comprising one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the apparatus to perform operations comprising: determining a current position of the portion of the robotic limb based on at least data from the one or more sensors; and providing a positional adjustment for the robotic limb from the current position to a goal position.
It is noted that the claim essentially describes a feedback control loop that uses sensor data to verify position, which is well known in the art of robotics.
Nevertheless, Haadadin discloses one or more processors (Column 4, lines 51-55) and one or more computer-readable non-transitory storage media (Column 4, lines 51-55) coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the apparatus to perform operations comprising: determining a current position (Figs. 3.7 and 3.8) of the portion of the robotic limb based on at least data from the one or more sensors (Column 21,  lines 22-25); and providing a positional adjustment (Column 21, lines 60-65) for the robotic limb from the current position to a goal position.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the combination of Smith and Buerger to have a controller and computer-readable storage media designed to use sensor data to control the position of the robot limb, as the selection of a known control system is within the level of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Page 4, section B, filed 7/7/2022, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 1-11 has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658